IN THE SUPREME COURT OF PENNSYLVANIA

                                :
OFFICE OF DISCIPLINARY COUNSEL, :              No. 2435 Disciplinary Docket No. 3
                                :
                Petitioner      :              No. 204 DB 2017
                                :
           v.                   :              Attorney Registration No. 23820
                                :
MICHAEL J. CASALE, JR.          :              (Lycoming County)
                                :
                Respondent      :


                                          ORDER

PER CURIAM
       AND NOW, this 30th day of August, 2018, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline on Consent is granted, and Michael J. Casale, Jr., is

suspended on consent from the Bar of this Commonwealth for a period of five years,

retroactive to January 4, 2018, with one year to be served.

    The remaining suspension of four years is stayed, and he is placed on probation for

a period of four years, subject to the following conditions:

    1. Respondent shall abide by the terms of his criminal probation and promptly

    report to the Office of Disciplinary Counsel any parole violation or revocation;

    2. Revocation of Respondent’s criminal probation will result in the immediate

    imposition of the remainder of the suspension from the practice of law; and

    3. Respondent is to promptly report the imposition of discipline to all other

    federal and state jurisdictions to which he is admitted.
      It is further ordered that Respondent shall comply with all the provisions of

Pa.R.D.E. 217 and pay the costs incurred by the Disciplinary Board in the investigation

and prosecution of this matter.